Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of February 1, 2016 (this
“Amendment”) is entered into among EARTHLINK HOLDINGS CORP., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and
REGIONS BANK, in its capacities as Administrative Agent and Collateral Agent. 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Regions Bank, in its
capacities as Administrative Agent and Collateral Agent, entered into that
certain Amended and Restated Credit Agreement dated as of May 29, 2013 (as
amended, modified, supplemented or extended from time to time, including
pursuant to that certain First Amendment to Credit Agreement dated as of
December 31, 2013, that certain Second Amendment to Credit Agreement dated as of
November 19, 2014 and that certain Third Amendment to Credit Agreement dated as
of May 11, 2015, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders (by act of the Required
Lenders) amend the Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
amended as follows:

 

(i)                                     The defined term “Asset Sale” is amended
by deleting the “and” immediately prior to clause (g) thereof, replacing the “.”
at the end of clause (g) thereof with “; and” and adding a new clause (h) to
read as follows:

 

(h)                                 any sale, transfer or other disposition of
Securitization Related Property by the Borrower or any of its Subsidiaries
pursuant to any Permitted Securitization Transaction.

 

(ii)                                  The defined term “Excluded Property” is
amended by deleting the “and” immediately prior to clause (l) thereof, restating
clause (l) to read as set forth below and adding a new clause (m) to read as set
forth below:

 

(l) at any time any Permitted Securitization Transaction is outstanding, (A) any
Securitization Related Property that is subject to such Permitted Securitization
Transaction and (B) the Equity Interests of the Special Purpose Subsidiary for
such Permitted Securitization Transaction, and (m) proceeds and products of any
and all of the foregoing excluded property described in clauses (a) through
(l) above only to the extent such proceeds and products would constitute
property or assets of the type described in clauses (a) through (l) above

 

--------------------------------------------------------------------------------


 

(iii)                              The defined term “Excluded Subsidiaries” is
amended in its entirety to read as follows:

 

“Excluded Subsidiaries” means (a) any Regulated Subsidiary (other than an
Immaterial Subsidiary) that has not received all necessary regulatory approvals
to become a Guarantor hereunder and (b) each Special Purpose Subsidiary.

 

(iv)                              The defined term “Securitization Transaction”
is amended in its entirety to read as follows:

 

“Securitization Transaction” means, with respect to the Borrower and its
Subsidiaries, any financing transaction or series of financing transactions
pursuant to which such Person or any Subsidiary of such Person may sell, convey
or otherwise transfer, or grant a security interest in, accounts, payment
intangibles, payments, receivables, rights to future lease payments or residuals
or similar rights to payment to a special purpose subsidiary or Affiliate of
such Person.

 

(v)                                 The following new defined terms are added in
the appropriate alphabetical order:

 

“Permitted Securitization Transaction” means a Securitization Transaction
permitted under Section 7.1(p).

 

“Receivables and Related Assets” means accounts receivable, payment intangibles
or any other property (including contract rights) that is customarily
transferred or in respect of which security interests are customarily granted in
connection with receivables securitization transactions and all proceeds of the
foregoing.

 

“Securitization Related Property” means Receivables and Related Assets which are
sold, conveyed, contributed or transferred to a Special Purpose Subsidiary
pursuant to a Permitted Securitization Transaction.

 

“Special Purpose Subsidiary” means, with respect to any Permitted Securitization
Transaction, the special purpose Subsidiary or Affiliate for such Permitted
Securitization Transaction.

 

(b)                                 Section 6.12(a) of the Credit Agreement is
amended by deleting the second sentence thereof in its entirety and by
substituting therefor a new sentence to read as follows:

 

Notwithstanding the foregoing provisions of this Section 6.12, none of the
Credit Parties shall be required to pledge the Equity Interests of (i) a Special
Purpose Subsidiary owned by any Credit Party at any time the related Permitted
Securitization Transaction is in effect or (ii) any of its Regulated
Subsidiaries until all necessary regulatory approvals for such pledge of Equity
Interests have been received, which such regulatory approvals the Borrower shall
use commercially reasonable efforts to diligently pursue (provided, however,
that such commercially reasonable efforts shall not require the Borrower or any
of its

 

--------------------------------------------------------------------------------


 

Subsidiaries to make any payments in excess of normal fees and costs to or at
the direction of Governmental Authorities, or to change the manner in which the
Borrower and its Subsidiaries conduct business in any respect that the
management of the Borrower reasonably determines in good faith to be materially
adverse or materially burdensome).

 

(c)                                  Section 7.1 of the Credit Agreement is
amended as follows:

 

(i) deleting the “and” following clause (o) thereof, re-labeling clause (p) as
clause (q), and adding a new clause (p) to read as follows:

 

(p)                                 Indebtedness under Securitization
Transactions; provided that (i) the Attributable Principal Amount thereunder
shall not exceed $50,000,000 at any time outstanding, (ii) no Default or Event
of Default shall exist immediately prior to or immediately after giving effect
to such Securitization Transaction, (iii) prior to entering into such
Securitization Transaction, the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating that, after giving effect to
such Securitization Transaction on a Pro Forma Basis, the Credit Parties would
be in compliance on a Pro Forma Basis with the financial covenants set forth in
Section 7.8 and (iv) such Securitization Transaction shall be non-recourse to
the Credit Parties other than with respect to purchase or repurchase obligations
for breaches of representations and warranties, performance guaranties and
indemnity obligations and other similar undertakings in each case that are
customary for similar standard market accounts receivable securitizations; and

 

(ii)                                  adding a new last paragraph thereto to
read as follows:

 

Notwithstanding anything to the contrary in this Section 7.1 or otherwise, no
Special Purpose Subsidiary shall contract, create, incur, assume or permit to
exist any Indebtedness other than Indebtedness existing from time to time under
any Permitted Securitization Transaction.

 

(d)                                 Section 7.2 of the Credit Agreement is
amended by deleting the “and” following clause (u) thereof, re-labeling clause
(v) as clause (w), and adding a new clause (v) to read as follows:

 

(v)                                 Liens on Securitization Related Property
created or deemed to exist in connection with any Permitted Securitization
Transaction; and

 

(e)                                  Section 7.3 of the Credit Agreement is
amended by replacing the “and” immediately prior to clause (v) thereof with a
“,”, replacing the “.” at the end of clause (v) with an “, and” and adding a new
clause (vi) to read as follows:

 

(vi) customary restrictions in any document or instrument governing any
Permitted Securitization Transaction, provided that any such restriction relates
only to the applicable Securitization Related Property actually sold, conveyed,
pledged, encumbered or otherwise contributed pursuant to such Permitted
Securitization Transaction.

 

--------------------------------------------------------------------------------


 

(f)                                   Section 7.5 of the Credit Agreement is
amended by replacing the “and” immediately prior to clause (ix) thereof with a
“,”, replacing the “.” at the end of clause (ix) with an “, and” and adding a
new clause (x) to read as follows:

 

(x) customary restrictions in any document or instrument governing any Permitted
Securitization Transaction, provided that any such restriction relates only to
the Special Purpose Subsidiary.

 

(g)                               Section 7.6 of the Credit Agreement is amended
by deleting the “and” following clause (m) thereof, re-labeling clause (n) as
clause (o), and adding a new clause (n) to read as follows:

 

(n)                                 Investments by the Borrower or any of its
Subsidiaries in the Special Purpose Subsidiary in connection with any Permitted
Securitization Transaction, provided that such Investments consist of
Receivables and Related Assets or are otherwise customary in Securitization
Transactions; and

 

(h)                                 Section 7.11 of the Credit Agreement is
amended by deleting the “and” following clause (c) thereof, replacing the “.” at
the end of clause (d) with an “and” and adding a new clause (e) to read as
follows:

 

(e)                                  Transactions among the Credit Parties and a
Special Purpose Subsidiary pursuant to a Permitted Securitization Transaction.

 

(i)                                     Section 7.12(b) of the Credit Agreement
is restated in its entirety to read as follows:

 

(b)                                 make any prepayment, redemption, defeasance
or acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents and Indebtedness permitted under
Section 7.1(b)) other than (i) regularly scheduled payments of principal and
interest on such Funded Debt, (ii) in connection with (A) a refinancing or
refunding permitted hereunder or (B) any prepayment, redemption, defeasance or
acquisition for value of Funded Debt out of the proceeds of any equity offering
of the Borrower and (iii) the purchase, repurchase, prepayment or redemption of
Senior Secured Notes and/or those certain 8-7/8% senior notes of the Borrower
due 2019 (the “2019 Notes”) issued pursuant to that certain Indenture, dated as
of May 17, 2011 between the Borrower, the guarantor parties thereto and Deutsche
Bank Trust Company Americas, as Trustee, provided that, with respect to this
clause (iii), (A) no Default or Event of Default then exists or would arise
after giving effect thereto, (B) such purchase, repurchase, prepayment or
redemption is made on or before December 31, 2016, (C) such purchase,
repurchase, prepayment or redemption is made using only available and
unencumbered cash of the Borrower, proceeds of a Permitted Securitization
Transaction and/or proceeds of Revolving Loans in an aggregate amount not to
exceed $75,000,000, (D) any such purchase, repurchase, prepayment or redemption
is made in accordance with the terms of the indentures (and supplements thereto)
applicable to the Senior Secured Notes and/or the 2019 Notes, as applicable and
(E) after giving effect to such purchase, repurchase, prepayment or redemption
on a Pro Forma Basis, the Consolidated Net Total Leverage Ratio does not exceed
3.25:1.0.

 

--------------------------------------------------------------------------------


 

(j)                                    Section 7.15 of the Credit Agreement is
amended to include a new last sentence thereof to read as follows:

 

No Credit Party shall amend or permit any amendments to any of the terms of any
Permitted Securitization Transaction if such amendment or modification could
reasonably be expected to be materially adverse to the Lenders or any Agent.

 

(k)                                 Section 10.10 of the Credit Agreement is
amended by replacing the “and” at the end of clause (a)(ii) thereof, replacing
the “.” at the end of clause (a)(iii) thereof with “; and” and adding a new
clause (iv) to read as follows:

 

(iv)                              at any time any Permitted Securitization
Transaction is outstanding, to release any Lien granted to or held by any Agent
under any Credit Document on (A) any Securitization Related Property that is
subject to such Permitted Securitization Transaction and (B) the Equity
Interests of the Special Purpose Subsidiary for such Permitted Securitization
Transaction.

 

2.                                      Conditions Precedent.  This Amendment
shall be effective upon satisfaction of the following conditions precedent:

 

(a)                                 receipt by the Administrative Agent of
counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Required Lenders and the Administrative Agent;

 

(b)                                 payment by the Borrower to the
Administrative Agent of a fee, for the account of each Lender executing this
Amendment, in an amount equal to 0.10% of each such Lender’s Revolving
Commitment;

 

(c)                                  payment by the Borrower to the
Administrative Agent and Regions Capital Markets, a division of Regions Bank,
all fees due and payable to the Administrative Agent and Regions Capital
Markets, a division of Regions Bank, on the date hereof; and

 

(d)                                 payment by the Borrower of the out-of-pocket
costs and expenses of the Administrative Agent and Collateral Agent, including
without limitation, the fees and expenses of Moore & Van Allen, PLLC.

 

3.                                      Miscellaneous.

 

(a)                                 Each of the Credit Parties hereby
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) ratifies and affirms its obligations under the Credit Documents,
(iii) agrees that (A) its obligations under each of the Credit Documents to
which it is party shall remain in full force and effect according to their terms
and (B) this Amendment and all documents executed in connection herewith do not
operate to reduce or discharge its obligations under the Credit Agreement or the
other Credit Documents.

 

(b)                                 Each of the Credit Parties hereby represents
and warrants as follows:

 

(i)                                     Such Credit Party has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment.

 

--------------------------------------------------------------------------------


 

(ii)                                  This Amendment has been duly executed and
delivered by such Credit Parties and constitutes such Credit Party’s legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Credit Party of this Amendment.

 

(c)                                  Each of the Credit Parties represents and
warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties of the Credit Parties set forth in Section 5 of
the Credit Agreement and in each other Credit Document are (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct (after giving effect to such materiality qualification set forth
therein) and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
on and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

(d)                                 This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Amendment by telecopy or other
secure electronic format (.pdf) shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

 

(e)                                  This Amendment shall be deemed to be, and
is, a “Credit Document.”

 

(f)                                   This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

EARTHLINK HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Louis M. Alterman

 

Name:

Louis M. Alterman

 

Title:

Executive Vice President, Chief Financial Officer

 

 

GUARANTORS:

BTI TELECOM CORP.

 

BUSINESS TELECOM OF VIRGINIA, INC.

 

BUSINESS TELECOM, LLC

 

CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.

 

CHOICE ONE COMMUNICATIONS OF MAINE INC.

 

CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.

 

CHOICE ONE COMMUNICATIONS OF NEW YORK INC.

 

CHOICE ONE COMMUNICATIONS OF OHIO INC.

 

CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.

 

CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.

 

CHOICE ONE COMMUNICATIONS OF VERMONT INC.

 

CHOICE ONE COMMUNICATIONS RESALE L.L.C.

 

CHOICE ONE OF NEW HAMPSHIRE INC.

 

CONNECTICUT BROADBAND, LLC

 

CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.

 

CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC

 

CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC

 

CONVERSENT COMMUNICATIONS OF MAINE, LLC

 

CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.

 

CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC

 

CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC

 

CONVERSENT COMMUNICATIONS OF NEW YORK, LLC

 

CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC

 

 

 

EARTHLINK HOLDINGS CORP.

 

 

FOURTH AMENDMENT

 

 

--------------------------------------------------------------------------------


 

 

CONVERSENT COMMUNICATIONS OF RHODE ISLAND, LLC

 

CONVERSENT COMMUNICATIONS OF VERMONT, LLC

 

CONVERSENT COMMUNICATIONS RESALE L.L.C.

 

CTC COMMUNICATIONS CORP.

 

CTC COMMUNICATIONS OF VIRGINIA, INC.

 

DELTACOM, LLC

 

EARTHLINK, LLC

 

EARTHLINK BUSINESS HOLDINGS, LLC

 

EARTHLINK BUSINESS, LLC

 

EARTHLINK CARRIER, LLC

 

EARTHLINK MANAGED SERVICES, LLC

 

EARTHLINK SHARED SERVICES, LLC

 

LIGHTSHIP TELECOM, LLC

 

US XCHANGE INC.

 

US XCHANGE OF ILLINOIS, L.L.C.

 

US XCHANGE OF INDIANA, L.L.C.

 

US XCHANGE OF MICHIGAN, L.L.C.

 

US XCHANGE OF WISCONSIN, L.L.C.

 

 

 

 

By:

/s/ Louis M. Alterman

 

Name:

Louis M. Alterman

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND COLLATERAL AGENT:

REGIONS BANK,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Stephen A. Brothers

 

Name:

Stephen A. Brothers

 

Title:

Managing Director

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Stephen A. Brothers

 

Name:

Stephen A. Brothers

 

Title:

Managing Director

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

as a Lender

 

 

 

 

By:

/s/ Dan Komitor

 

Name:

Dan Komitor

 

Title:

Senior Relationship Manager

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Judith E. Smith

 

Name:

Judith E. Smith

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ D. Andrew Maletta

 

Name:

D. Andrew Maletta

 

Title:

Authorized Signatory

 

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

EARTHLINK HOLDINGS CORP.

 

FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JFIN REVOLVER CLO 2014 LTD.,

 

 

 

By:

Jefferies Finance LLC, as Portfolio Manager

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

 

 

 

EARTHLINK HOLDINGS CORP.

FOURTH AMENDMENT

 

 

--------------------------------------------------------------------------------


 

 

JFIN REVOLVER CLO 2015, LTD.

 

 

 

By:

Jefferies Finance LLC, as Portfolio Manager

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

 

 

 

EARTHLINK HOLDINGS CORP.

FOURTH AMENDMENT

 

 

--------------------------------------------------------------------------------


 

 

JFIN REVOLVER CLO 2015 II, LTD.

 

 

 

By:

Jefferies Finance LLC, as Portfolio Manager

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

 

 

 

EARTHLINK HOLDINGS CORP.

FOURTH AMENDMENT

 

 

--------------------------------------------------------------------------------